Citation Nr: 0705186	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  02-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
status post anterior and posterior fusion with 
instrumentation, L4-S1.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension, prior to June 13, 2003.

3.  Entitlement to a rating in excess of 20 percent for 
hypertension with nephrosclerosis, since June 13, 2003.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to January 
1973, and from April 1982 to October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which continued the veteran's ratings 
and denied a TDIU.  

The issue of a TDIU is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by a 
pronounced level of disability, with persistent subjective 
symptoms compatible with sciatic neuropathy, as well as pain, 
muscle spasm, nearly absent ankle jerk, and subjective 
numbness and tingling in the lower extremities.  

2.  The veteran's forward flexion of his thoracolumbar spine 
is limited to 30 degrees.

3.  There is no evidence of ankylosis of the spine, or of 
objective neurological symptoms associated with the veteran's 
spine disability.

4.  The veteran's hypertension is manifested by systolic 
blood pressure predominantly between 130 and 140, and 
diastolic pressure predominantly between 80 and 90, with 
continuous medication required.

5.  Prior to June 13, 2003, the medical evidence does not 
document that the veteran's hypertension had a renal 
dysfunction component.  As of that date, a confirmed 
diagnosis of nephrosclerosis was established.
CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent for status post 
anterior and posterior fusion with instrumentation, L4-S1 are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, Diagnostic Code 5243 (2006). 

2.  The criteria for a rating in excess of 10 percent for 
hypertension are not met, prior to June 13, 2003.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2006).

3.  The criteria for a 30 percent rating for hypertension 
with nephrosclerosis are met since June 13, 2003.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.104, 4.115, 4.115b, Diagnostic 
Code 7507 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for increased evaluations; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  While the 
veteran was not instructed to "submit any evidence in his 
possession that pertains to the claim," he was advised to 
notify VA of any information or evidence in support of his 
claim that he wished VA to retrieve for him.  This included a 
listing of the specific types of information which would be 
helpful.  In September 2006, the veteran was also notified as 
to how disability ratings and effective dates are assigned.  
He was given an additional 60 days to submit evidence.  He 
did not respond.  In all, the veteran has been able to 
participate effectively in the processing of his claims. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Low Back Disability 

The veteran's service-connected status post anterior and 
posterior fusion with instrumentation, L4-S1, hereinafter 
intervertebral disc disease (IDS), carries a 40 percent 
evaluation under 5243-5241

Effective September 23, 2002, which falls within the course 
of this appeal, VA revised the criteria for diagnosing and 
evaluating IDS.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Also, effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA 
also reiterated the changes to Diagnostic Code 5293 (now 
reclassified as DC 5243) for IDS.

The Board will evaluate the veteran's claim under both the 
old criteria in the Schedule and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

Thus, in determining whether the veteran is entitled to a 
higher rating, the Board must consider (1) whether a higher 
rating is warranted under the "old" criteria for IDS at any 
time on or after June 28, 1999 (the date of receipt of his 
claim); (2) whether an increased rating is warranted under 
the "new" criteria for IDS at any time on or after 
September 23, 2002 (the effective date of the amended 
regulation on intervertebral disc syndrome); and (3) whether 
an increased rating is warranted under the "new" criteria 
for diseases and injuries of the spine at any time on or 
after September 26, 2003 (the effective date of the amended 
regulation on general diseases of the spine).  

In a February 2003 letter from the Board, the veteran was 
provided notice of the amended regulations and given a 60-day 
opportunity to submit additional evidence or argument.  In a 
September 2006 supplemental statement of the case, he again 
was provided notice of the amended regulations and given an 
additional 60-day opportunity.  His claim was considered 
under both the former and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to consider these new regulations in this decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis - Old Criteria

Turning to the old criteria for IDS, the next highest rating 
than that currently assigned is the maximum schedular rating 
of 60 percent, which is assigned when the disease is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (2001).

The veteran underwent VA examination in July 2000 and 
December 2005.  On the first exam, he referred frequent, 
sharp, burning pain in his back, and symptoms of tingling 
sensations in his feet.  The physician noted that the veteran 
had muscle spasms and pain on range of motion testing.  
Neurological exam showed decreased muscle strength in the 
lower extremities.  

In April 2004, the veteran submitted a statement in which he 
explained that the muscle spasms in his back wake him from 
his sleep at night, and cause him to fall while walking.  He 
also attested to numbness in his lower extremities.  

The veteran's presenting complaints at the 2005 exam included 
pain in the low back radiating down through his buttocks and 
legs, consistent with sciatic nerve involvement.  The exam 
proceeded without demonstrable muscle spasms; however, on 
neurological testing, the veteran's ankle jerks were sluggish 
to the point where the physician was unsure as to whether he 
actually got them.  

Outpatient clinical records which date from the beginning of 
the appellate period through February 2006 confirm that the 
veteran seeks regular treatment for back pain, and in 
addition to medication, he has been prescribed physical 
therapy to help alleviate the numbness and tingling 
sensations that he has in his lower extremities.  

These symptoms more nearly approximate those contemplated by 
the 60 percent rating under the old schedule.  He has 
persistent sciatic symptoms, with pain, muscle spasms, and 
other demonstrable neurological symptoms such as near-absent 
ankle jerk reflexes.  The maximum rating under the old 
criteria for IDS of 60 percent is warranted.

Analysis - New Criteria for Intervertebral Disc Syndrome

Effective September 23, 2002, the criteria for intervertebral 
disc syndrome (IDS) were revised.  Then, effective February 
26, 2003, IDS was assigned a new diagnostic code number 
(5243).  The "new" criteria provide that preoperative or 
postoperative IDS is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Regarding the first method, it is noted that the maximum 
rating under this criteria is 60 percent, which has already 
been found to be appropriate under the old criteria.  
Therefore, further analysis is not required here.  The second 
method of evaluation involves combining separate evaluations 
for any chronic orthopedic and neurologic manifestations with 
the veteran's other service-connected disability ratings 
under 38 C.F.R. § 4.25.  

Referable to chronic orthopedic manifestations, the most 
recent amendment to 38 C.F.R. § 4.71a changed the diagnostic 
codes for spine disorders to 5235 to 5243, and spine 
disorders are now rated under the General Rating Formula for 
Diseases and Injuries of the Spine, largely based on ranges 
of motion and the limitations thereof.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine, and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  In this case, there is no medical 
evidence establishing ankylosis of any portion of the 
veteran's spine, and there are none of the above symptoms 
indicative of unfavorable ankylosis.  Therefore, the 
criteria for a 100 or 50 percent rating for the orthopedic 
component of the his disability are not met.  

The next higher rating of 40 percent is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less.  In this case, as shown on the December 2005 
examination, the veteran's forward flexion was, indeed, 
limited to 30 degrees.  Therefore, a 40 percent rating would 
be the maximum orthopedic rating for the veteran's back 
disability under the general ratings for disabilities of the 
spine.  

Referable to the associated objective neurologic 
manifestations, the emphasis here is on the word 
"objective."  Although the veteran has subjective 
complaints of neurological symptoms (i.e., weakness and 
tingling of the lower extremities and radiating pain), there 
is no objective evidence of neurologic impairment.  For 
example, an electromyograph (EMG) would show objective 
neurological findings.  Outpatient clinical records confirm 
that such testing has not been ordered since October 1997 
(prior to the regulatory amendments, and therefore 
inapplicable in this analysis); even still, the veteran 
failed to report to that testing, so no results are of 
record.  In any case, in the absence of objective 
manifestations, a separate rating based on neurological 
findings could not be assigned.  

When combining the veteran's separate orthopedic and 
neurologic evaluations with his already service-connected 
disabilities under 38 C.F.R. § 4.25, the result is a lesser 
rating for the veteran than what he is entitled to receive 
under the old criteria (60 percent).  As explained above, his 
orthopedic manifestations warrant a 40 percent rating, and 
there are no neurologic manifestations.  This smaller 
percentage would combine to a lesser rating than his existing 
60 percent rating currently affords him.  Thus, the new 
criteria for intervertebral disc syndrome, under the second 
method of evaluation, do not provide a more favorable outcome 
for the veteran.

Analysis - New Criteria for Diseases & Injuries of the Spine

The veteran carries a diagnosis of status post anterior and 
posterior fusion with instrumentation, L4-S1.  Hence, DC 5241 
for spinal fusion can be applied.  Additionally, the veteran 
has degenerative changes of the lumbosacral spine, which can 
be evaluated under DC 5242 and DC 5003.  However, these 
disabilities are rated under the General Rating Formula for 
Diseases and Injuries of the Spine, under which the veteran's 
orthopedic manifestations were already evaluated above and 
found to warrant less than the 60 percent his disability is 
able to be assigned under the old criteria.  Accordingly, 
evaluation under these different diagnostic codes does not 
provide a more favorable outcome in this case.  

In sum, the version of Diagnostic Code 5293 in effect when 
the veteran filed his claim (prior to September 2002) is 
more favorable to him, and a 60 percent rating is awarded 
under that code.  

Hypertension

Service connection was established for hypertension, at the 
level of 10 percent disabling, effective in November 1995.  
The veteran's claim for an increased evaluation was received 
in June 1999.  During the course of the appeal, the 
evaluation was raised to 20 percent, effective in June 2003, 
on account of the veteran's renal involvement, and 
specifically his diagnosis of associated nephrosclerosis.  

The 10 percent rating for the veteran's hypertensive vascular 
disease was established under 38 C.F.R. § 4.104, DC 7101 
(2006).  That code indicates that a 20 percent rating is 
warranted for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more.  A 60 percent rating is warranted for diastolic 
pressure predominantly 130 or more.  

The veteran's blood pressure has been measured on several 
occasions of record, to include two VA examinations, and 
numerous outpatient clinical records, dated from June 2001 to 
February 2006.  

On no documented occasion has the veteran's systolic blood 
pressure been 200 or more.  It has ranged from 107 (in March 
2005) to 158 (in October 2002), with readings predominantly 
in the 130 range.  His diastolic readings have ranged from 72 
(in March 2005) to 94 (in October 2002), with one isolated 
reading above 100 in June 2002, at which time it was 113.   
Readings have predominantly been in the 80 range.

In March 2003, the veteran reported that the readings he 
takes at his home, twice a day, are generally systolics in 
the 130s and 140s, and diastolics in the 80s.  In February 
2004, he reported that his home readings were usually between 
120 and 160, over between 70 and 105.  He does take 
continuous medication to control his hypertension.

This review shows that at no point during the appeal does the 
veteran's blood pressure meet the requirements for a rating 
higher than 10 percent under DC 7101, as his predominant 
readings are between 130 and 140 systolic, and between 80 and 
90 diastolic, with a history of continuous medication.  
However, on June 13, 2003, the veteran was diagnosed with 
stage 2 chronic kidney disease associated with his 
hypertension.  See VA renal progress note, dated June 13, 
2003.  This diagnosis makes diagnostic code 7507 relevant for 
the period following that date of diagnosis.  It is 
reiterated that the veteran's hypertension prior to the 
finding of renal involvement does not warrant an evaluation 
higher than 10 percent. 

Stage 2 chronic kidney disease (CKD) is medically recognized 
as indicative of mildly decreased kidney function.  The 
veteran's CKD is the result of arteriolar nephrosclerosis.  
See VA examination, dated in December 2005.  Under DC 7507, 
nephrosclerosis is rated according to the predominant 
symptoms, as renal dysfunction, hypertension, or heart 
disease.  If rated under the cardiovascular schedule, 
however, the percentage rating which would otherwise be 
assigned will be elevated to the next higher evaluation.  
38 C.F.R. § 4.115b, DC 7507 (2006).  

As explained above, the veteran's hypertension warrants a 10 
percent evaluation.  Because he has renal dysfunction due to 
nephrosclerosis, he is entitled to the next higher evaluation 
under DC 7101, namely 20 percent.  However, analysis must 
also be undertaken as to whether a higher evaluation is 
available specifically due to his renal dysfunction.

Under the renal dysfunction provisions, a 30 percent rating 
is warranted when there is albumin constant or recurring 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 
percent disabling under diagnostic code 7101.  38 C.F.R. 
§ 4.115 (2006).

Because of this provision, the veteran is entitled to a 30 
percent rating for his service-connected hypertension with 
nephrosclerosis.  Lab results documented in the VA 
outpatient clinical records, dated from June 1996 to 
December 2006, do not show constant or recurring albumin, 
with hyaline and granular casts or red blood cells.  But, 
outpatient clinical records from the same period do show 
transient edema in the veteran's lower extremities and 
hypertension that is 10 percent disabling.  As of the date 
of his kidney dysfunction documented in the record, that 
being June 13, 2003, the higher 30 percent rating is 
warranted.  

The veteran's disability is not entitled to a rating higher 
than 30 percent, however, based on his renal dysfunction.  
The evidence does not show constant albuminuria; definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101.  The 
aforementioned VA lab results do not demonstrate a blood 
urea nitrogen (BUN) level more than 40 milligrams per 100 
milliliters (mg/dL), or a creatinine level more than 4 
mg/dL.  See 38 C.F.R. § 4.115 (2006) (provision for ratings 
higher than 30 percent for renal dysfunction).  His BUN 
level has been low to normal, registering between 10 and 18 
mg/dL.  While his creatinine level has been found to be 
higher than the stated normal range for adults, it has 
ranged between 1.3 and 1.7 mg/dL.  Nor has the veteran 
exhibited generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
Thus, the 30 percent rating, and no higher, is appropriate 
as of the date of the veteran's diagnosis of renal 
dysfunction in the record, specifically June 13, 2003.


ORDER

Entitlement to a 60 percent rating for status post anterior 
and posterior fusion with instrumentation, L4-S1, is granted, 
subject to regulations applicable to the payment of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for 
hypertension, prior to June 13, 2003, is denied.

Entitlement to a 30 percent rating for hypertension with 
nephrosclerosis is granted from June 13, 2003, subject to 
regulations applicable to the payment of monetary benefits.

REMAND

The veteran has not received sufficient notice with respect 
to his claim for a total disability rating based on 
individual unemployability under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  

Such notice must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In claims 
for increased ratings such as this, the notice should also 
include information as to how the effective date of any 
increase granted will be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The AMC attempted to provide the veteran with such notice in 
March 2004 and February 2005; however, neither correspondence 
included the elements required to substantiate a claim for a 
TDIU.  The veteran must be notified of the requirements set 
forth in 38 U.S.C.A. § 1155 (West 2002) and 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for a total disability rating based 
on individual unemployability, to include 
the requirement that the service-connected 
disabilities alone result in impairment so 
severe that it would be impossible for the 
average person to follow a substantially 
gainful occupation, as well as the 
disability percentages required under 
38 C.F.R. § 4.16(a).  He should be 
notified of information and evidence that 
VA would seek to provide and information 
and evidence that he is expected to 
provide.  The veteran should be asked to 
"provide any evidence in his possession 
that pertains to the claim" that he has 
not previously submitted.  Also ensure 
that he is notified of how the effective 
date of any increase granted is assigned.

2.  Thereafter, readjudicate the issue on 
appeal, recognizing that increased ratings 
were granted in the body of this decision 
for the veteran's two service-connected 
disabilities, thereby changing his 
combined evaluation.  If the determination 
remains unfavorable to the veteran, he 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  The 
veteran should be afforded the applicable 
time period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


